Title: From Thomas Jefferson to Francis Taylor, 11 April 1781
From: Jefferson, Thomas
To: Taylor, Francis



Sir
Richmond April 11th. 1781

My letter to Colo. Wood by Mr. Martin as well as the one by the Dragoon was written under the Idea of the Troops of Convention having left the State. As they are now ordered to remain our Instructions must be varied. The Men who enlisted to serve as Guards only during the Stay of the Troops in Albemarle, are undoubtedly entitled to a Discharge.
Leaving therefore all the rest with the Convention troops and with just so many Arms as are necessary for themselves, be pleased to have those entitled to Discharge marched back with their Arms  to the Barracks in Albemarle and there paid off and discharged. I wrote Colo. Wood fully what to have done as to the spare Arms and Stores. Those Directions continue still proper and the Arms are extremely wanting for our defence below. Mr. Martin received Money to pay the Regiment off; every Effort is exerting to procure Cloathing.
With respect to the Militia Guard for the Convention Troops; it is impossible to spare one. So heavy is become the Militia Duty by the Demands from General Greene, and to form an Army below that not a single County or Part of a County can be spared.
The last Assembly entered on no Business, but of the most indispensable Nature. I before advised you to apply to them by way of Memorial on Behalf of the Officers of your regiment which might be determined on at the approaching Session. I am &c,

T. J.

